DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed November 21, 2022 in response to the Office Action of September 22, 2022 is acknowledged. Applicant elected with traverse the species of:
A. two immune checkpoint inhibitors that ii) inhibit different immune checkpoint molecules (claims 26, 27, and 32), and the two different checkpoint inhibitors are: a CTLA-4 inhibitor, and a PD-1 inhibitor or PD-L1 inhibitor;
B. a cytotoxic or cytostatic chemotherapeutic drug, which is cyclophosphamide;
C. intradermal administration as the administration method;
D. lysate as the form of the tumor or cancer cells;
E. UV irradiation and cryosurgical freezing as the ex vivo treatment;
F. autologous cancer vaccine as the species of cancer vaccine;
G. a method further requiring post administration of a drug, AND the drug is GM-CSF;
H. ii) the therapeutic composition does not further comprise toll-like receptor.


2.	Applicants did not present any reasons for traversal.

3.	Claims 23-48 are pending. The species of claim 23 ii) cytokine GM-CSF and claim 24 subcutaneous administration are rejoined for examination. Claims 34, 36, 44 and 48 are withdrawn as being drawn to non-elected species. Claims 23-33, 35, 37-43, 45-47 are currently under prosecution as drawn to the elected and rejoined species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 23-33, 35, 37-43, 45-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites:
A method of treating a tumor or a cancer in a subject in need comprising: administering to the subject a therapeutic composition comprising:
i) at least two immune checkpoint inhibitors,
ii) at least one drug selected from a cytokine, a cytotoxic or cytostatic chemotherapeutic drug, and combinations thereof,
iii) a cancer vaccine prepared from tumor or cancer cells, or derivatives thereof, that have been prepared through an ex vivo treatment that creates necrotic and/or necroptotic cancer cells while minimizing destruction of cancer antigens, in an amount effective to treat the tumor or cancer.
	The claim is grammatically unclear with regard to what the scope of composition being administered is because there is no conjunction word between i)-iii) to indicate how they are comprised by the composition. Is it i), ii), and iii) or is it i), ii), or iii)?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 23-33, 35, 37-39, 42, 43, 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al (Lung Cancer, 2006, 52:189-197) in view of Rotte (Journal of Experimental & Clinical Cancer Research, 2019, 38:255, internet pages 1-12); Duraiswamy et al (Cancer Research, 2013, 73:3591-3603); Van Elsas et al (Journal of Experimental Medicine, 1999, 190:355-366); Soares et al (Journal of Immunotherapy, 2015, 38:1-11); Rocconi et al (Journal of Clinical Oncology, 2020, 38, 15_suppl. Abstract 3002); Gerritsen et al (Journal of Clinical Oncology, 2007, 25:no. 18_suppl. Abstract 5120); Johnson et al  (JAMA Oncology, 2019, 5:999-1007); Gershan et al (Journal for ImmunoTherapy of Cancer, 2015, 3:24, internet pages 1-11); Chen et al (Cellular & Molecular Immunology, 2013, 10:349-359).
Powell et al teach a method for treating tumor or cancer in a subject comprising administering subcutaneously to the subject on day 1 a therapeutic composition comprising:
i) a cancer vaccine prepared by ex vivo treatment of autologous tumor cells by lysing and alternating freeze-thaw cycles to -80°C, then irradiated at 20,000 rad; and
ii) GM-CSF protein at 80µg;
followed by subsequent subcutaneous administration of GM-CSF at 80µg on days 2, 3, and 4 (daily), repeating this cycle every 2 weeks for 6 cycles, resulting stable disease, DTH positivity, activation of both Th1 and Th2 immune responses, and extended survival (Patients and methods section 2; Figure 1; sections 4.4-4.6). Given Powell combined the GM-CSF with tumor cell vaccine, the tumor cell vaccine would be exposed to cytokine GM-CSF.
Powell et al teach that an ideal vaccine needs to be immunogenic and autologous tumor contains neo-tumor antigens, e.g. mutations, that are considered “non-self” antigens that should have a potentially normally reactive, untolerized T-cell repertoire available to respond to the vaccine. Autologous neo-antigens can only be obtained from autologous whole tumor cells. Allogeneic tumor cell lines rely on the induction of immune reactivity to shared, i.e. self-tumor antigens. GM-CSF activated antigen presenting cells (APCs) which in turn take up, process and present tumor antigens to local draining lymph node sites. GM-CSF is a known cancer vaccine adjuvant and has been shown to powerfully boost anti-tumor immune responses in murine studies and induces immune responses when intratumorally delivered in humans. Powell et al teach adding GM-CSF to the autologous vaccine to generate immune responses to the tumor cells (section 1.1 and 1.2).
Powell et al conclude vaccination with an autologous tumor lysate vaccine with GM-CSF in the cancer patients induces tumor specific immunity, both cellular and humoral, and is safe. Powell et al suggest immunotherapy integrated with surgery and chemotherapy could be part of a ‘multi-disciplinary’ experimental therapy protocol for cancer patients.
Powell et al does not teach adding anti-PD1/PD-L1 and anti-CTLA-4 antibody immunotherapy and adding cyclophosphamide to their treatment method or composition. Powell et al does not teach intradermal administration.
Rotte reviews the known and successful clinical application of combined anti-CTLA-4 and anti-PD-1 antibody therapies for numerous cancers. The combination is suggested to have synergistic effect on activation of anti-tumor immune responses and increase response rates of patients, and has demonstrated remarkable increase in response rates and median survival times in cancer patients (p. 1-2, Table 1; Conclusions p. 9). Rotte reviews the known different mechanisms of action of PD-1/PD-L1 and CTLA-4 in the suppression of tumor immune responses (p. 2-4; Table 2; Figure 1), reviews the rationale for combining blockade to increase response rates and survival rates of patients (p. 4, col. 1), and reviews known clinical studies and prior art publications demonstrating success of the combination therapy for various cancers (Table 3; p. 4-9).
Duraiswamy et al demonstrate successful combined therapy of cancer subjects with 1) irradiated tumor cell vaccine expressing GM-CSF (GVAX) intradermally using an injection device, and 2) anti-PD-1 antibody + anti-CTLA-4 antibody intraperitoneally, wherein both vaccine and antibodies were administered on the same initial day, then repeatedly administered several days after (Materials and Methods).  Duraiswamy et al explain that it is well established that tumors use PD-1 and CTLA-4 inhibitory pathways to silence the immune system. PD-1 is expressed on activated T cells and CTLA-4 is expressed on activated T cells including Tregs.  Despite similarity of function in terminating T cell activation, the proteins play different roles and should both be targeted to reverse T cell dysfunction and reverse T cell exhaustion. Duraiswamy demonstrates CTLA-4 is preferentially expressed by PD-1+CD8+ T cells and co-expression of both PD-1 and CTLA-4 is associated with marked dysfunction of antigen-specific T cells. Blockade of PD-1 and CTLA-4 pathways reversed T cell dysfunction. Blockade with GVAX vaccination further enhanced tumor rejection. Blockade of PD-1/PD-L1 pathway in Tregs attenuates their suppressive function.  (p.3591, col. 1 to p. 3592, col. 1). Treatment with GVAX and anti-PD-1 and anti-CTLA-4 antibodies resulted in increased TIL activation, increased IFNɣ+TNFα+CD8+ TILs, enhanced tumor infiltration of T cells, and reduced Tregs in the tumors (p. 3594-3601). Duraiswamy suggests combining tumor cell vaccination with simultaneous PD-1 and CTLA-4 blockade for sustained tumor control in patients with cancer (p. 3601, col. 2). Duraiswamy administered antibody at 100µg (p. 3592, col. 1).
Van Elsas et al demonstrate successful combined therapy of cancer subjects with 1) irradiated tumor cell vaccine expressing GM-CSF (GVAX) administered subcutaneously and 2) anti-CTLA-4 antibody administered intraperitoneally (Materials and Methods). Van Elsas teaches CTLA-4 blockade prevents induction of peripheral T cell tolerance upon vaccination under tolerogenic conditions (p. 355-356). Van Elsas demonstrate that combined CTLA-4 antibody blockade and GM-CSF-producing tumor cell vaccine is therapeutically effective against a highly tumorigenic and poorly immunogenic melanoma B16-BL6 mouse model and significantly increased survival, and teach GM-CSF presence is critical to synergistic effect with CTLA-4 blockade activity (p. 356, col. 1; p. 357, col.1 to p. 361, col. 1; Figure 2 and 4; Table IV). Combined anti-CTLA4 therapy enhanced lymphocytic infiltration of tumors, enhanced IFNɣ production by tumor-specific T cells, and enhanced reactivity towards antigens expressed by B16 and its variants, and inhibited metastasis (Figure 3 and 5; p. 360, col. 1-2). Van Elsas administered antibody at 100µg or 50 µg in PBS (p. 356, col. 2).
Soares et al teach a method of treating cancer comprising administering 1) irradiated tumor cell vaccine expressing GM-CSF (GVAX) subcutaneously repeatedly, 2) anti-PD-1 or anti-PD-L1 antibody intraperitoneally repeatedly, and 3) cyclophosphamide intraperitoneally once (abstract; Figure 2; Materials and Methods). Soares explains PD-1 and its ligand PD-L1 constitute a major immune tolerance mechanism. PD-L1 is expressed by tumor cells, antigen-presenting cells, B cells and parenchymal cells. It binds to PD-1 which is mainly expressed on activated T-cells and results in T-cell anergy or death, blunting antitumor immune responses and promoting tumor growth (p. 1, col. 2). Soares et al determined that vaccination with GVAX results in significantly increased expression of PD-L1 in tumors of human cancer patients and mouse models (abstract; Figure 1; p. 3, col. 2 Results) and teaches combining anti-PD-1 or anti-PD-L1 antibody blockade therapy with the vaccine overcomes the process of vaccine-induced adaptive resistance and enhances vaccine-induced effector T cell responses (p. 8, col. 2 Discussion). Treatment with GVAX + PD-1 or PD-L1 antibody + cyclophosphamide (Cy) resulted in significantly improved survival compared to anti-PD-1 antibody alone, and improved survival compared to Cy/GVAX therapy alone. Combination therapy also resulted in increased CD8+ T cells, increased percentage of IFNɣ-secreting CD8+ T cells and tumor-specific CD8+ T cells in the tumor microenvironment, and overcame the immunosuppressive pathway by reducing Tregs, CTLA-4, and PD-L1/PD-1 signaling (p. 4-9; Figures 2-5). Soares teaches that the addition of Cy to GVAX therapy has been previously shown to induce the recruitment of high avidity CD8+ T cells which was attributed to Treg cell depletion (p. 9, col. 1). Soares teaches adding PD-1 or PD-L1 blockade to cy/GVAX-based immunotherapy to achieve durable tumor responses and overcome additional immune checkpoint mechanisms (p. 9, col. 1). Soares teaches they also recently reported inhibition of CTLA-4 pathway together with T cell inducing vaccines that results in objective responses in metastatic cancer patients (abstract). 
Johnson et al teach and demonstrate that anti-PD-1 antibody can be administered clinically to cancer patients either intravenously (IV) or subcutaneously (SC) with the same effect (abstract; Table; Discussion). Johnson teaches that checkpoint inhibitor antibodies are typically administered intravenously (IV), however, as patients receiving these agents achieve durable immune responses and long-term survival, the cumulative time required for IV infusions in clinic may result in lost work productivity and personal time and accumulate health care costs. Studies of other SC-administered monoclonal antibodies for treatment of cancer have demonstrated noninferior efficacy with an improved or similar safety profile and/or tolerability to IV administration. Further, SC administration is associated with greater patient satisfaction, lower cost, and lower resource use compared with IV administration (p. 1000, col. 1; Discussion). Johnson teaches PD-1 and PD-L1 antibodies are currently being administered subcutaneously to cancer patients in clinical studies (p. 1005, col. 2). Johnson administered anti-PD-1 antibody SC at 300 mg (abstract).
Gerritsen et al teach clinical treatment of cancer patients with intradermal injection of GVAX tumor cell vaccine expressing GM-CSF and IV administration of anti-CTLA-4 antibody at doses of 0.3, 1, 3, or 5 mg/kg.
Rocconi et al teach clinical treatment of cancer comprising administering 1) Vigil autologous tumor cell vaccine expressing GM-CSF intradermally and 2) anti-PD-L1 antibody atezolizumab intravenously, wherein treatment resulted in an overall survival advantage.
Gershan et al demonstrate synergistic treatment of cancer comprising combined treatment with 1) tumor cell lysate subject to freeze-thaw (liquid nitrogen) administered subcutaneously, and 2) cyclophosphamide (Methods; p. 4-5; Figure 3 and 5; Conclusion). Gershan teaches they previously demonstrated that anti-PD-1 or anti-PD-L1 antibody treatment of cancer was ineffective at producing a T cell mediated antitumor response for a PD-L1 negative tumor, therefore treatment should be tailored for patients. Gershan suggest adding cyclophosphamide (Cy) as a lymphodepleting agent with tumor cell vaccine (p. 2, col. 1). Gersahn teaches cyclophosphamide is also known to induce Th1 cytokine production and differentiation of Th17 cells, reduce Treg cells, induce Type I interferon, and enhance DC activation and DC-T cell priming (p. 2, col. 1-2). Low dose Cy is known to have immune modulating effects of depleting Treg cells (p. 3, col. 2). Gershan demonstrate that tumor cell vaccine + Cy resulted in significantly increased CD8+ T cell IFNɣ production, eliminated existing tumor, increased survival (Figures 2-5; Results; Discussion). Doses of Cy included 50, 75, and 100 mg/kg (p. 4, col. 2).
Chen et al demonstrate synergistic treatment of cancer comprising combined treatment with 1) irradiated tumor cells expressing GM-CSF (GVAX) administered subcutaneously, and 2) low dose cyclophosphamide (Cy) (abstract; Methods; p. 354, col. 1-2). Chen teaches GM-CSF functions to stimulate proliferation, differentiation and maturation of antigen presenting cells which results in efficient processing and presentation of tumor antigens and the activation of tumor-specific cytotoxic T lymphocytes (Introduction). Chen explain that the generation of immune tolerance and attenuation of tumor-specific immune responses are primarily due to recruitment of CD4+CD25+ T cells (Tregs) in the blood cancer of cancer patients. To address this, Chen teaches administering Cy in combination with GVAX to abrogate inhibitory Treg immune regulation and to promote the activation of tumor-specific CD8+ T cells (p. 350, col. 1). Treatment with combined GVAX and Cy resulted in eliciting significant cellular immune responses in a tumor-specific and CD8-dependent manner, increased IFNɣ production, increased percentage of CD8+ T cells, and downregulated Tregs (p. 353, col. 2 to p. 354, col. 2; Figure 2; Discussion). Chen administered Cy at 50 mg/kg (p. 350, col. 2).
Combined administration with anti-PD-1/PD-L1 and anti-CTLA-4 antibody 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to add the administration of anti-PD-1 and anti-CTLA-4 antibodies the method and composition of treatment of cancer taught by Powell. One would have been motivated to because: 1) Powell suggest treating cancer with an immunotherapeutic approach that is multi-disciplinary and to enhance anti-tumor immune responses; 2) Rotte provides the rationale for combined antibody therapy and teaches combined anti-PD-1/PD-L1 with anti-CTLA-4 antibody therapy has a synergistic effect on activation of anti-tumor immune responses, increases response rates of patients, and has demonstrated remarkable increase in response rates and median survival times in cancer patients; 3) Duraiswamy suggests combining tumor cell vaccination with simultaneous PD-1 and CTLA-4 blockade for sustained tumor control in patients with cancer; 4) Soares suggests combining anti-PD-1 or anti-PD-L1 antibody blockade therapy with tumor cell vaccine therapy to overcome the known process of vaccine-induced adaptive resistance (increased expression of PD-L1) and enhance vaccine-induced effector T cell responses; and 5) the cited references teach the known mechanisms of PD-1/PD-L1 and CTLA-4 promoting immune tolerance and inhibiting activation of anti-tumor immune responses, and teach the known solution to reversing immune tolerance and enhancing anti-tumor immune responses by administering anti-PD-1/PD-L1 and anti-CTLA-4 antibodies. One of ordinary skill in the art would have a reasonable expectation of success adding anti-PD-1/PD-L1 and anti-CTLA-4 antibody immunotherapy to the method of Powell because: 1) Rotte reviews known clinical studies and prior art publications demonstrating success of the combined antibody therapy for various cancers; 2) Duraiswamy demonstrates successfully clinically treating cancer and enhancing anti-tumor immune responses with tumor cell vaccine + GM-CSF and combined anti-PD-1 and anti-CTLA-4 antibody therapy; 3) Van Elsas, Soares, Gerritsen, and Rocconi all demonstrate the success or synergistic effects of cancer treatment by combining anti-PD-1/PD-L1 or anti-CTLA-4 antibody with tumor cell vaccines + GM-CSF.

Administration as single composition
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the anti-PD-1/PD-L1 and anti-CTLA-4 antibodies with the tumor cell vaccine + GM-CSF composition of Powel for subcutaneous administration and treatment of cancer. One would have been motivated to and have a reasonable expectation of success to because: 1) the cited references demonstrate the agents all work together in the successful treatment of cancer and enhancing anti-tumor immune responses; and 2) Johnson teaches patients prefer subcutaneous administration of therapeutic antibodies to save time and money and gain improved safety; and 3) Johnson demonstrates the successful administration of anti-PD-1 antibody subcutaneously in cancer patients and that it had the same effectiveness as intravenous administration.



Combined administration with cyclophosphamide
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to add the administration of cyclophosphamide (Cy) to the method and composition of treatment of cancer taught by Powell. One would have been motivated to because: 1) Powell suggest treating cancer with an immunotherapeutic approach that is multi-disciplinary and to enhance anti-tumor immune responses; 2) Gershan and Chen explain the known immunomodulatory mechanisms of Cy in the treatment of cancer and enhancing anti-tumor immune responses, providing rationale to add Cy to cancer treatment; and 3) Gershan and Chen suggest adding Cy to tumor cell vaccine therapy in order to reduce immune suppressive Treg cells and induce Th1 cytokine production. One of ordinary skill in the art would have a reasonable expectation of success to add the administration of Cy to the method and composition of treatment of cancer taught by Powell because: 1) Gershan demonstrates successful synergistic treatment of cancer comprising combined treatment with tumor cell vaccine and Cy, and demonstrates the treatment method resulted in significantly increased CD8+ T cell IFNɣ production, eliminated existing tumor, and increased survival; and 2) Chen demonstrates synergistic treatment of cancer comprising combined tumor cell + GM-CSF vaccine and cyclophosphamide, and demonstrates eliciting significant cellular immune responses in a tumor-specific and CD8-dependent manner, increasing IFNɣ production, increasing percentage of CD8+ T cells, and successfully downregulating Tregs.



Administration intradermally
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the composition of Powell and the combined references intradermally. One would have been motivated to and have a reasonable expectation of success to given Duraiswamy, Rocconi, and Gerritsen all teach intradermal injection is a known method of drug delivery, and demonstrate tumor cell vaccines + GMCSF are successfully administered intradermally with injection devices clinically, resulting in cancer treatment, increased survival and enhanced anti-tumor immunity.


Concentrations of antibody, GM-CSF, and cyclophosphamide
	Powell and the cited references do not teach the drugs are present at the concentrations recited in claim 32. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to present each of the drugs at any concentration of recited in claim 32. One would have been motivated to, and have a reasonable expectation of success to, because each of the cited references explicitly disclose the amount of drug administered and it is well within the level of the ordinary skilled artisan to present each of the drugs in the range of the claimed concentrations in solution then to administer them to the amount specified by the cited references.


6.	Claim(s) 40 is rejected under 35 U.S.C. 103 as being unpatentable over Powell et al (Lung Cancer, 2006, 52:189-197); Rotte (Journal of Experimental & Clinical Cancer Research, 2019, 38:255, internet pages 1-12); Duraiswamy et al (Cancer Research, 2013, 73:3591-3603); Van Elsas et al (Journal of Experimental Medicine, 1999, 190:355-366); Soares et al (Journal of Immunotherapy, 2015, 38:1-11); Rocconi et al (Journal of Clinical Oncology, 2020, 38, 15_suppl. Abstract 3002); Gerritsen et al (Journal of Clinical Oncology, 2007, 25:no. 18_suppl. Abstract 5120); Johnson et al  (JAMA Oncology, 2019, 5:999-1007); Gershan et al (Journal for ImmunoTherapy of Cancer, 2015, 3:24, internet pages 1-11); Chen et al (Cellular & Molecular Immunology, 2013, 10:349-359) as applied to claims 23-33, 35, 37-39, 42, 43, 45-47 above, and further in view of Deacon et al (BMC Cancer, 2008, 8:630, p. 1-11).
Powell, Rotte, Duraiswamy, Van Elsas, Soares, Rocconi, Gerritsen, Johnson, Gershan, and Chen (the combined references) teach a method of treating cancer and enhancing anti-tumor immune responses in a subject comprising administering to the subject a combination or composition comprising:
i) tumor cell vaccine subjected ex vivo to freeze-thaw (cryosurgical/cryotherapy freezing) and irradiation;
ii) GM-CSF;
iii) anti-PD-1/PD-L1 and CTLA-4 antibody; and
iv) cyclophosphamide,
as set forth above.
Powell teaches their tumor cell vaccine was prepared ex vivo by lysing and alternating freeze-thaw cycles to -80°C, then irradiated at 20,000 rad with gamma radiation, and combined with a low dose of GM-CSF of 80µg for single injection administration. The combined references do not teach the tumor cell vaccine irradiation was done by UV irradiation.
Deacon et al explains that human cancer vaccine incorporating autologous tumor cells carry a risk of implantation and subsequent metastasis of viable tumor cells into the patient who is being treated. Deacon teaches successfully preparing tumor cell vaccines by UV and/or gamma irradiation. Deacon teaches UV-irradiation either alone or in combination with gamma-irradiation proved to be extremely effective in controlling the proliferation of tumor cells.  Deacon teaches that in contrast to gamma-irradiation, UV-irradiation was also capable of inducing significant levels of apoptosis. Deacon concludes that UV-irradiation can increase the safety of autologous tumor cell vaccines (abstract; Methods; Results, Discussion; Figures).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to replace gamma-irradiation with UV-irradiation or add UV-irradiation to the method of ex vivo preparation of tumor cell vaccine taught by the combined references. One would have been motivated to, and have a reasonable expectation of success to, because Deacon teaches UV-irradiation performs the same function as gamma-irradiation to kill tumor cells in the vaccine and prevent implantation during treatment, and teaches UV-irradiation proves to be extremely effective in controlling the proliferation of tumor cells and has the added benefit of inducing significant levels of apoptosis.

7.	Claim(s) 41 is rejected under 35 U.S.C. 103 as being unpatentable over Powell et al (Lung Cancer, 2006, 52:189-197); Rotte (Journal of Experimental & Clinical Cancer Research, 2019, 38:255, internet pages 1-12); Duraiswamy et al (Cancer Research, 2013, 73:3591-3603); Van Elsas et al (Journal of Experimental Medicine, 1999, 190:355-366); Soares et al (Journal of Immunotherapy, 2015, 38:1-11); Rocconi et al (Journal of Clinical Oncology, 2020, 38, 15_suppl. Abstract 3002); Gerritsen et al (Journal of Clinical Oncology, 2007, 25:no. 18_suppl. Abstract 5120); Johnson et al  (JAMA Oncology, 2019, 5:999-1007); Gershan et al (Journal for ImmunoTherapy of Cancer, 2015, 3:24, internet pages 1-11); Chen et al (Cellular & Molecular Immunology, 2013, 10:349-359), as applied to claims 23-33, 35, 37, 38, 39, 42, 43, 45-47 above, and further in view of Har-Noy (US Patent Application Publication 2016/0243231); Skye, H.M., Pfotenhauer, J.M. ((2020). Chapter 2: Joule Thomson Cryocoolers and Cryoablation. In: Atrey, M. (eds) Cryocoolers. International Cryogenics Monograph Series. Springer, Cham) and Waitz et al (Cancer Research, 2012, 72:430-439).
Powell, Rotte, Duraiswamy, Van Elsas, Soares, Rocconi, Gerritsen, Johnson, Gershan, and Chen, (the combined references) teach a method of treating cancer and enhancing anti-tumor immune responses in a subject comprising administering to the subject a combination or composition comprising:
i) tumor cell vaccine subjected ex vivo to freeze-thaw (cryosurgical freezing) and irradiation;
ii) GM-CSF;
iii) anti-PD-1/PD-L1 and CTLA-4 antibody; and
iv) cyclophosphamide,
as set forth above.
Powell teaches their tumor cell vaccine was prepared ex vivo by lysing and alternating freeze-thaw cycles to -80°C, then irradiated at 20,000 rad with gamma radiation, and combined with a low dose of GM-CSF of 80µg for single injection administration. The combined references do not teach the tumor cells are frozen by a single probe, with total manipulation time of no more than 10 minutes.
Har-Noy teaches utilizing tumor cell vaccines for the treatment of cancer and teaches the tumor cell vaccines can be prepared ex vivo and ablated by cryoablation that induces necrotic cell death ([9, 17, 24, 30, 31, 36, 37, 48, 50, 54, 62], claims 1-13). Har-Noy demonstrates successful cryoblation of tumors in vivo by single probe and freezing from -30 to -40°C, freezing for three rapid cycles of 20 seconds followed by thawing (Examples 1 and 2).
Skye at al reviews known commercially available and successfully used single probe cryoablation products (see entire chapter) and teaches they are used to destroy cancer tissues (section 2.1).
Waitz et al teach and successfully demonstrate cryoablation of tumors in vivo utilizing a single probe and freezing 1-2 minutes to less than -100°C (p. 433, col. 1). Waitz combined cryoablation of tumor with anti-CTLA-4 antibody therapy that successfully resulted in enhanced anti-tumor immunity, survival, and rejection of tumor metastases (abstract; Results). Waitz explains that ablated tumors remaining in the subject’s body act as necrotic tissue, or dying cells, that release tumor antigens and activate a tumor-specific immune response through antigen presentation by presenting cells (APCs) to T cells. Waitz explains the mechanism of CTLA-4 inhibiting the activation of self-reactive T cells and that blockade of CTLA-4 enhances T-cell responses to tumors (p. 430-431). Waitz teaches the results of cryoablation therapy combined with anti-CTLA-4 antibody produced similar enhanced anti-tumor immune response results as their previous study treating tumors with GM-CSF-secreting GVAX tumor cell vaccine combined with CTLA-4 antibody (p. 436, col. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to cryofreeze the tumor cell vaccine of the combined references ex vivo utilizing a single cryoprobe for less than 10 minutes. One would have been motivated to because: 1) the combined references teach cryofreezing tumor cells is a known method for producing necrotic tumor cell vaccine; 2) Har-Noy suggests ex vivo cryoablation of tumor cells for production of tumor cell vaccine; 3) Waitz and Skye teach single cryoprobes are known tools for cryofreezing tumor cells to produce a source of immunogenic tumor antigen to induce an anti-tumor response in cancer treatment. One would have a reasonable expectation of success to cryofreeze the tumor cell vaccine of the combined references ex vivo utilizing a single cryoprobe for less than 10 minutes because: 1) Skye teaches cryoprobes for cryoablation of tumor tissue are commercially readily available; 2) Waitz and Har-Noy demonstrate successful cryoablation of tumor cells for less than 10 minutes as a source of tumor antigen for inducing an anti-tumor response in cancer treatment; and 3) Waitz teaches that in vivo cryoablated tumor combined with anti-CTLA-4 antibody therapy produced similar enhanced anti-tumor immune response results as their previous study treating tumors with GM-CSF-secreting GVAX tumor cell vaccine combined with CTLA-4 antibody. Given the combined references, Har-Noy, and Waitz teach cryofreezing/cryoablating tumor tissue ex vivo or in vivo for the same purpose of providing a source of necrotic tumor cells and tumor antigen to induce a tumor-specific immune response, and given the cited art establishes the known means and protocols for cryofreezing/cryoablating tumor tissue to produce necrotic tumor cells for the treatment of cancer, one of ordinary skill in the art could have predictably performed cryofreezing/cryoablating tumor tissue ex vivo with the commercially available single cryoprobe for less than 10 minutes and produced cryofrozen/cryoablated tumor cell vaccine for treating cancer in the method of the combined references with a reasonable expectation of success.

8.	Conclusion: No claim is allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642